Exhibit 10.26

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

Agreement Between

EMC Corporation and TidalWire Incorporated

(Rev. 1, 5/4/01)

 

This Agreement (the “Agreement”), is entered into by and between EMC Corporation
(“EMC”), a Massachusetts corporation with a principal place of business in
Hopkinton, MA and TidalWire, Inc. (“TidalWire”), Massachusetts incorporation
with a principal place of business in Westborough, MA.

 

BUSINESS BACKGROUND AND OBJECTIVES

 

WHEREAS, EMC has purchase agreements with certain Suppliers identified in
Exhibit A hereto to supply Storage Interconnect Products (“Product”) to EMC, and
EMC end users, and;

 

WHEREAS, EMC desires that TIDALWIRE be an EMC Distribution Partner to enable
TIDALWIRE to purchase Product directly from EMC’s Suppliers, and to sell all
generally available Product(s) support maintenance and other related services to
EMC, EMC VARS/resellers, and EMC end users as early as it does to any of its
other customers under the terms and conditions set forth below;

 

WHEREAS, TIDALWIRE desires to be an EMC Distribution Partner under the terms and
conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and intending to be legally bound, the parties hereby agree as follows:

 

SCOPE OF AGREEMENT

 

This Agreement specifies business terms and conditions under which TIDALWIRE
will become an EMC Distribution Partner and sell Product to EMC, EMC
VARS/resellers, and to EMC’s End Users Customers via reference sales through the
distribution channel, and provide EMC Customer support services for the Product,
as more specifically set forth in this agreement.

 

TERMS OF AGREEMENT

 

1.0 DEFINITIONS

 

“End User” or “Customer” shall mean EMC’s Customer of Products delivered through
EMC’s direct (EMC purchase from TIDALWIRE) or indirect (Customer purchase from
TIDALWIRE) channel. This includes Customers who plan to use products to connect
to Symmetrix, Connectrix and other EMC and EMC—Data General Division products.



--------------------------------------------------------------------------------

“Product” shall mean any hardware product adhering to EMC specifications that is
purchased from a designated manufacturer OEM and sold to EMC or EMC’s End-User
Customers via reference sales. TIDALWIRE shall be responsible for support, as
described in Exhibit B, of all Products identified in Exhibit A.

 

“OEM” shall mean the original equipment manufacturing responsible for
manufacturing the Products.

 

2.0 TERRITORY

 

The geographical scope of this Agreement is [**].

 

3.0 TERM AND TERMINATION

 

3.1 This Agreement commences on date of the last signature below (“Effective
Date”), and shall remain in force for a term of one (1) year thereafter unless
terminated in accordance with the terms of this Agreement. This Agreement will
be automatically renewed for additional one (1) year terms following the
expiration of the initial term upon the same terms and conditions unless one of
the parties disagrees in writing to renew this Agreement at least thirty (30)
days prior to an automatic renewal.

 

3.2 Either party may terminate this Agreement by written notice:

 

  (i) if the other party fails to cure any material remediable breach of this
Agreement within thirty (30) days after receipt of notice of such breach.
Material breaches shall include, but not be limited to, failure by a party to
insure that technical support is always available (i.e. 24 hours a day, 365 days
a year) in accordance with Exhibit B.

 

  (ii) becomes insolvent or bankrupt, files or has filed against it a petition
in bankruptcy, or undergoes a reorganization pursuant to a petition in
bankruptcy filed with respect to it; provided that such proceeding is not
vacated, dismissed or set aside within fifteen (15) days after the date of
commencement thereof; or

 

  (iii) is dissolved or liquidated, or has a petition for dissolution or
liquidation filed with respect to it; or

 

  (iv) is subject to property attachment, court injunction, or court order which
substantially and negatively affects its operations; or

 

  (v) makes an assignment for the benefit of creditors; or

 

  (vi) ceases to function as a going concern or to conduct t its operations in
the normal course of business.

 

-2-



--------------------------------------------------------------------------------

3.3 EMC, in its sole discretion, may terminate this Agreement:

 

by written notice to TIDAL WIRE, such termination to be effective immediately,
if TIDALWIRE (I) merges, is acquired by, or undergoes any consolidation with any
entity which, in EMC’s reasonable judgment, is a competitor of EMC; (ii)
attempts to assign any of its rights or obligations under this Agreement without
EMC’s prior written consent, such consent not to be unreasonably withheld.

 

3.4 Termination at will: Either party may terminate this Agreement for any
reason or for no reason by providing the other party at least sixty (60) days
prior written notice.

 

3.5 Effect of termination: Upon termination or expiration of this Agreement,
orders in place at the time of termination shall be shipped in accordance with
the terms of the applicable purchase orders(s). During the termination notice
period, EMC may issue additional purchase orders with deliveries to be scheduled
not later than sixty (60) days after the specified termination date. Except with
respect to pending purchase orders, as of the date of termination, neither party
shall have any further liability to the other.

 

3.6 The parties’ respective rights under this Agreement will automatically
terminate and each party will immediately return to the other party (or destroy)
all copies of the other party’s Confidential Information in its possession or
control, and an officer of that party will certify to the other party that it
has done so.

 

3.7 Survival: The rights and obligations of the parties contained in Sections
12,14,15,16 will survive the termination or expiration of this Agreement.

 

4.0 PRICE AND PAYMENT

 

4.1 EMC authorizes TIDALWIRE to buy Products from EMC’s OEM suppliers at EMC’s
contract prices provided TIDALWIRE complies with all of the terms and conditions
of this Agreement. TIDALWIRE is required to establish separate agreements
between TIDALWIRE and the OEM suppliers.

 

4.2 TIDALWIRE’S pricing through the distribution channel to End User Customers
shall be set independently by TIDALWIRE.

 

4.3 TIDALWIRE agrees to pass through EMC’S contract pricing with no markup by
TIDALWIRE on purchases by EMC, provided purchases by EMC do not exceed [**]% of
TIDALWIRE’S total sales of Products. Total sales of Products include direct
sales of Products to EMC’s Customers in addition to purchases by EMC. TIDALWIRE
and EMC agree to review these pricing terms if this [**]% level is exceeded.

 

4.4 TIDALWIRE warrants to EMC that the prices charged to EMC under this
Agreement do not exceed those offered to other customers purchasing identical
Product(s) in like or lesser quantities and upon similar terms and conditions.

 

4.5 All prices and fees described or contemplated under this Agreement are in
U.S. dollars. Product(s) pricing does not include federal, state, or local
excise, sales, or use taxes, except those taxes that are based on TIDALWIRE’S
income. If such taxes are applicable, they shall be set out as a separate line
item on TIDALWIRE’s invoice. EMC agrees to pay all applicable taxes (other than
taxes based upon TIDALWIRE’S net income), unless EMC procures and provides to
TIDALWIRE’S an exemption certificate in a form reasonably acceptable to
TIDALWIRE’S and to the appropriate taxing authority.

 

-3-



--------------------------------------------------------------------------------

4.5.1 Payment terms for all Product(s) sold to EMC by TIDALWIRE shall be net
thirty (30) days from the date of receipt of a correct invoice provided that the
invoice is issued on or after the day the applicable Product(s) is shipped from
TIDALWIRE. Payment of an invoice shall not constitute or imply acceptance of the
Product(s) or relieve TIDALWIRE of any obligations assumed under this Agreement,
nor prevent EMC from asserting any other rights it may have under this
Agreement. All payments are to be made to the following address or lock box:

 

TidalWire Inc

PO Box 845857

Boston, MA 02284-5857

 

5.0 PURCHASE ORDERS

 

5.1 EMC shall have no obligation to purchase any Products stocked by TIDALWIRE,
nor incur any cost associated with TIDALWIRE’S stocking of such Product.

 

5.2 EMC shall agree to use commercially reasonable efforts to provide TIDALWIRE
with monthly rolling forecasts for six (6) months of EMC’s estimated Product
purchase requirements. These forecasts are good faith estimates for planning
purposes only. EMC is under no obligation to purchase forecast quantities and if
EMC fails to purchase any forecast quantities, EMC shall have no liability of
any kind nor incur any penalties or retroactive price increases.

 

5.3 TIDALWIRE will use reasonable commercial efforts to provide OEMs with a
rolling six (6) month forecast. Forecast should include demand TIDALWIRE has
through EMC direct requirements, as welt as demand through expected reference
sales (EMC end users).

 

5.4 TIDALWIRE will make reasonable efforts not to accept purchase orders from
non-EMC end users for EMC-specific product, and under no circumstances will sell
EMC specific product for an application or customer that does not require EMC
specific product. TIDALWIRE will make reasonable efforts to ensure that the EMC
specific product TIDALWIRE is selling, regardless of whether it is being sold to
an EMC end user or an EMC approved reseller, will be used for EMC specific
applications. TIDALWIRE will make reasonable efforts to ensure that TIDALWIRE
does not sell standard product to a customer that requires EMC specific product
(i.e. EMC end user).

 

5.5 TIDALWIRE shall have Products available to support the monthly EMC forecast.
TIDALWIRE shall also have available an additional [**] months forecast quantity
to support over-forecast upside Customer demand. Therefore, at the beginning of
each month TIDALWIRE is required to have a total of [**] months forecast
quantities available to ship.

 

5.6 TIDALWIRE shall establish a supply line that results in sufficient material
being available at the beginning of each month to support EMC’s monthly
forecast. TIDALWIRE shall respond in writing within three (3) Business Days of
receipt of FMC’s forecast if, for some reason, TIDALWIRE cannot support the
forecasted quantities in the months specified. In such

 

-4-



--------------------------------------------------------------------------------

cases, TIDALWIRE’s response shall include the reason for the lack of supply
support and shall detail TIDALWIRE’s new supply commitment. If TIDALWIRE does
not respond to EMC’s forecasts within three (3) Business Days, TIDALWIRE will be
deemed to have committed to supplying the forecasted quantities.

 

5.7 TIDALWIRE shall accept verbal purchase orders placed by EMC via phone with
PO#s assigned at the time of such purchase order placement. Purchase orders
shall specify EMC’s part numbers, Product(s) model numbers, quantity ordered,
shipping destination, carrier, and shipment dates.

 

5.8 EMC shall follow up such orders with written purchase orders.

 

5.9 TIDALWIRE shall acknowledge in writing to EMC its receipt and acceptance or
rejection of such purchase order within three (3) Business Days of TIDALWIRE’s
receipt of each purchase order. TIDALWIRE’s acceptance shall neither change nor
add to the provisions of this Agreement.

 

5.10 If within five (5) Business Days from TIDALWIRE’s receipt of a purchase
order EMC does not receive written notice from TIDALWIRE rejecting the purchase
order and specifying the reasons for such rejection, the purchase order shall be
deemed accepted by TIDALWIRE. In the event of a conflict between the provisions
of this Agreement and the terms and conditions of EMC’s purchase order, the
provisions of this Agreement shall prevail.

 

5.11 TIDALWIRE shall accept purchase orders at the lead-time specified in
section 5.12, provided such purchase orders are within EMCs forecasted
quantities and they comply with the terms of this Agreement.

 

5.12 TIDALWIRE’S Product lead-time from receipt of purchase order to shipment by
TIDALWIRE shall be same day if purchase order is received by 3:00 PM and next
day if received after 3:00 PM.

 

6.0 SHIPPING AND DELIVERY

 

6.1 EMC shall provide the name and billing number of its preferred freight
carrier. EMC will issue individual purchase orders for each of its drop shipment
customer requirements (frequency could be multiple purchase orders daily).

 

6.2 TIDALWIRE shall drop-ship Product to End User Customers with no minimum
order quantity requirements. TIDALWIRE is required to communicate (via fax or
electronically) drop shipment information such as purchase order number, date of
shipment carrier waybill number, invoice number and serial numbers shipped, to
EMC by 10:00 AM EST on the next day following the date the product shipped.

 

6.3 All shipments shall be shipped FOB Marlboro or other TidalWire warehouse
location whether owned or contracted. Title and risk of loss shall pass to EMC,
VAR/reseller, or end-user once the equipment has been shipped.

 

6.4 Each shipment of the Product by TIDALWIRE shall include a packing slip which
contains at a minimum, (i) TIDALWIRE name, (ii) box number (e.g., 1 of 3, 2 of
3), (iii) receiving address, (iv) EMC’s purchase order number, (v) EMC’s part
number, (vi) shipping quantity, and (vii) date of shipment.

 

-5-



--------------------------------------------------------------------------------

6.5 If TIDALWIRE anticipates or becomes aware that it will not supply the
Product on the shipment date acknowledged by TIDALWIRE, for any reason to
include but not be limited to material shortage, process changes, capacity
limitations or causes due to common carriers, TIDALWIRE shall notify EMC
immediately after TIDALWIRE has knowledge of the situation. The notification may
be communicated by facsimile, telephone, electronic mail or any other method
agreed to by the parties, provided that TIDALWIRE shall use reasonable efforts
to obtain EMC’s actual knowledge of the notice of anticipated delay. TIDALWIRE
and EMC will jointly develop alternatives to resolve any late shipment of the
Product, including use of premium routing. TIDALWIRE will develop recovery plans
with new committed shipment dates and communicate such plans to EMC within
twenty-four (24) hours of missed shipments. If TIDALWIRE is unable to ship the
Product on the acknowledged ship date, through no fault of EMC, EMC may require
TIDALWIRE to use premium routing and ship the freight pre-paid at TIDALWIRE’s
expense. In the event TIDALWIRE has no allocation situation, TIDALWIRE shall use
an allocation formula for EMC no less favorable than that of any of TIDALWIRE’S
other customers.

 

6.6 EMC shall have the right to cancel delivery on any purchase order without
TIDALWIRE’S consent and with no liability and without incurring any cancellation
charges, if TIDALWIRE does not ship product within 2 days of the Product
lead-time.

 

7.0 WARRANTIES:

 

7.1 TIDALWIRE warrants all Product shipped under this Agreement, including sales
through the channel directly to EMC’s End User Customers as well as purchases by
EMC, for a period of thirty-six (36) months from the date of shipment of the
Product.

 

7.2 TIDALWIRE agrees to perform all of EMC’s warranty services, for products
TidalWire has sold to EMC, VAR/reseller, or End User customer, as EMC’s contract
warranty service provider unless EMC, at EMC’s sole discretion, decides to
perform any such warranty services itself. Warranty service shall include, but
not be limited to the customer support services and technical support detailed
in this Agreement. In addition to performing their own warranty services,
TIDALWIRE would additionally perform warranty services for EMC, or VAR/reseller
as for end user.

 

7.3 TIDALWIRE agrees that if the end user requires failure analysis TIDALWIRE
will forward the product(s) requiring failure analysis to the OEM immediately.
TIDALWIRE will track the OEM’s failure analysis through regular communications,
and provide a report to the EMC end user as soon as it become available, making
reasonable efforts to obtain such report within 7 days.

 

7.4 TIDALWIRE further warrants that, upon payment of the purchase price
therefore, EMC shall receive good title to each Product free and clear of all
liens, encumbrances, and claims, and in performing under this Agreement,
TIDALWIRE shall, and each Product delivered under this Agreement shall, comply
with all applicable federal, state and local, laws, statutes, ordinances, rules,
regulations and codes.

 

-6-



--------------------------------------------------------------------------------

7.5 The above warranties shall not apply to Product(s) which have been damaged
as a result to misuse, neglect, accident; have been improperly wired, repaired,
or altered by anyone other than the manufacturer or an authorized repair agent;
or have had their serial numbers removed, defaced or altered. Except as
specifically set forth in this Agreement, TIDALWIRE’s sole obligation hereunder
shall be, at TIDALWIRE’s expense (including all transportation expenses) and at
TIDALWIRE’s option, to credit or replace Product(s) covered in the above
warranties.

 

8.0 MAINTENANCE AND SUPPORT

 

8.1 TIDALWIRE will provide in-warranty service to all EMC customers, regardless
of whether customers are EMC direct customers, EMC product end users, or EMC
Authorized VARs/Resellers, and regardless of whether or not the Product was sold
by TIDALWIRE or EMC or an EMC Authorized VAR/Reseller. TIDALWIRE will also offer
out of warranty services. TIDALWIRE reserves the right to entitle Product
warranty services to EMC, EMC Authorized VAR/Resellers, and EMC end users based
on customer/Product verification such as serial number authentication or other
such commercially acceptable method(s). Warranty services will not be
unreasonably withheld. EMC agrees to mediate warranty services discrepancies,
disagreements, and advance exchange inventory issues that may arise between
TIDALWIRE and any other EMC distribution partner operating under the same or
similar contract.

 

8.2 TIDALWIRE will provide Technical Support to End-User Customers as detailed
in the attached Exhibit B.

 

8.3 TIDALWIRE will stock or have available a sufficient quantity of spares above
the stock required to support the previously defined forecast and upside supply
requirements to support advance replacement of Customer’s failures. TIDALWIRE
shall provide advance replacement on all failures. TIDALWIRE will ship advance
replacement Products the same day TIDALWIRE receives End User Customer’s or
EMC’s notification of failure(s) provided such notification is received by
3:00PM, and next day if notification is received after 3:00 PM. TIDALWIRE is
entitled to reimbursement for product not in warranty.

 

8.4 TIDALWIRE is required to ensure that TIDALWIRE’S own identification label is
applied to each Product shipped to Customers. In addition, TIDALWIRE is required
to include its name, service support phone number and website with each Product
shipped to Customers.

 

8.5 TIDALWIRE shall provide the following Product configuration and revision
control services:

 

8.5.1 EMC will provide TIDALWIRE with its third party change control and
configuration information for Products included in this AGREEMENT and update it
on a timely basis. TIDALWIRE will maintain and track EMC specific model and part
numbers for all approved Product solutions using EMC’s third party change
control and configuration information and TIDALWIRE’S own engineering change
notice (ECN) process. This agreement pertains to only those Products that EMC
approves and specifies in its third party change control and configuration
information.

 

8.5.2 TIDALWIRE shall use best efforts to assess and validate each Customer’s
configuration environment against EMC’s third party change control and
configuration

 

-7-



--------------------------------------------------------------------------------

information to ensure that End User Customer’s are buying the correct Product
solution. TIDALWIRE will only ship Products to EMC and EMC’s Customers whose
environment match EMC’s third party change control and configuration
information.

 

8.5.3 TIDALWIRE will use best efforts to ship the latest Product driven/firmware
revision approved by EMC within one week after OEM Supplier availability except
for mandatory ECO’s which will immediately be incorporated into shipments.
TIDALWIRE will purge any down-level revision inventory when necessary. TIDALWIRE
will purge previous shipments to End User Customers on mandatory ECO’s or
recalls. TIDALWIRE will establish a pointer on their web site to the OEM
Supplier’s web sites where there will be a specific section for EMC approved
drivers. This ensures consistent drivers to all customers.

 

8.5.4 In the event that changes are required to make the Products conform to
safety/regulatory agency requirements (“Mandatory Engineering Changes”),
TIDALWIRE, OEM Supplier and EMC shall discuss and mutually agree upon one or
more remedies for implementing Mandatory Engineering Changes on previously
shipped Product at no charge to EMC. TIDALWIRE shall use best efforts to
immediately implement the selected remedies.

 

8.5.5 TIDALWIRE will inspect and/or audit a sampling of incoming HBA kits to
ensure shipments meet the EMC qualified Product specifications.

 

8.5.6 TIDALWIRE will be responsible for verifying code compatibility between the
operating system and the OEM HBA code levels.

 

8.5.7 If the above actions fail to resolve the end-users issue, TIDALWIRE will
escalate the case to the EMC CSC for assistance with call resolution.

 

8.5.8 TIDALWIRE will continue to have access to the OEM Supplier for assistance
with informational calls regarding the OEM Suppliers products.

 

9.0 REVIEW AND PLANNING MEETINGS

 

9.1 TIDALWIRE hereby appoints its Director of Operations as its liaison to
monitor TIDALWIRE’s performance and delivery of Product(s) under this Agreement.
EMC hereby appoints its designated TIDALWIRE Commodity Manager as its liaison to
monitor TIDALWIRE’s performance and delivery of Product(s) hereunder. These
liaisons will also be responsible for coordinating meetings and discussions and
reports provided for in this Agreement. The names, telephone and facsimile
numbers of the liaisons will be provided by the parties to each other and the
liaisons may be changed by written notice from one party to the other.

 

9.2 EMC’s designated TIDALWIRE Commodity Manager will conduct supplier
performance review and planning reviews as required with TIDALWIRE’s EMC account
management team. EMC and TIDALWIRE will determine the location and times for
these meetings. The purpose of these meetings is listed below:

 

9.2.1 Review TIDALWIRE’s overall performance;

 

9.2.2 Review action items and resolution;

 

-8-



--------------------------------------------------------------------------------

9.2.3 Identify opportunities and areas of improvement;

 

9.2.4 Agree on commitments, set target dates, and define “persons” responsible;

 

9.2.5 Review appropriate TIDALWIRE reports; and

 

9.2.6 Review TIDALWIRE quality and reliability improvement plans.

 

10.0 REPORTS

 

10.1 Recurring reports that shall be provided by TIDALWIRE to EMC under this
Agreement are listed in Exhibit C, “Reports”. All reports will be made available
in electronic form unless otherwise mutually agreed. There shall be no charge to
EMC for any reports required under this Agreement.

 

11.0 INTELLECTUAL PROPERTY RIGHTS

 

11.1 During the term of this Agreement, EMC is authorized to use TIDALWIRE’S
trademarks, trade names and logos in connection with EMC’s sale, advertisement,
and promotion of Product(s) but only in a manner beneficial to TIDALWIRE’S or as
otherwise permitted by law. Upon termination of this Agreement, except to the
extent permitted by law, EMC shall cease to use any such marks, names, or logos
and shall, within a reasonable time, remove any references to TIDALWIRE’S from
its advertising and promotional material.

 

11.2 Except as permitted by law, TIDALWIRE shall not publicize or use the name
or trademark of EMC in any manner related to this Agreement without EMC’s
written consent.

 

11.3 TIDALWIRE grants EMC all appropriate rights and licenses under TIDALWIRE’S
applicable patents, copyrights and other intellectual property rights, necessary
for EMC to use, market, promote, lease, and sell the Product(s) provided under
this Agreement. Except as herein stated, no other license is granted to EMC.

 

12.0 PROPRIETARY RIGHTS

 

12.1 Both parties retain all rights, titles, and interests in their respective
Products, services, business practices, and any and all technical support
databases, worldwide copyrights, patents, trademarks, trade secrets, know-how
and other proprietary rights therein.

 

13.0 INDEMNIFICATION

 

13.1 If a third party makes a claim against EMC for violation of the third
party’s intellectual property rights, TIDALWIRE shall indemnify and protect EMC
to the same extent that the EMC OEM Supplier is obligated to protect TIDALWIRE
under the agreement between TIDALWIRE and the EMC OEM Supplier.

 

13.2 TIDALWIRE shall indemnify, defend and hold EMC harmless against all claims
asserted by End Users, EMC’s resellers or other third parties as a result of
TIDALWIRE’S breach of any of its warranties in Section 7.0 herein. TIDALWIRE
shall also indemnify, defend and hold EMC harmless against all claims, suits,
losses, expenses and liabilities for bodily injury, personal injury, death, and
property damage directly or indirectly caused by any Product(s) or through the
negligence of TIDALWIRE or any person for whose actions TIDALWIRE is legally
liable.

 

-9-



--------------------------------------------------------------------------------

13.3 The indemnities provided in this sub-Section are conditioned upon the fact
that (i) EMC has notified TIDALWIRE promptly in writing of any such claims, (ii)
TIDALWIRE shall have sole control of the defense of such claims and all
negotiations for its settlement and compromise, and (iii) EMC shall reasonably
cooperate with TIDALWIRE in the defense of settlement of such claims.

 

13.4 TIDALWIRE shall carry and maintain Workers Compensation and federal
liability insurance coverage to satisfactorily cover TIDALWIRE’S obligations
under this Section.

 

14.0 LIMITATION OF LIABILITY

 

EXCEPT FOR A BREACH OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION, IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER FOR (A) INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES OR (B) ANY DAMAGES WHATSOEVER RESULTING FROM THE LOSS
OF USE, DATA, OR PROFITS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

15.0 CONFIDENTIALITY

 

Each party acknowledges that, in connection with this Agreement, it may obtain
information from the other party, which is of a confidential and proprietary
nature (“Confidential Information”), and each party recognizes the value and
importance of the protection of Confidential Information. “Confidential
Information” includes, but is not limited to, trade secrets, processes,
formulae, specifications, programs, software packages, test and benchmarks
results, technical know-how, methods and procedures of operation, business or
marketing plans, proposals, and licensed documentation, provided any of the
foregoing is (i) identified by the disclosing party in writing as confidential;
or (ii) is information which the receiving party knows or would have reason to
know is confidential or proprietary in nature. All information of a party
obtained from that party’s technical support databases and all software shall be
deemed to be Confidential Information of the party regardless of whether such
information is marked as confidential or proprietary.

 

All Confidential Information of the disclosing party disclosed to the receiving
party shall remain solely the property of the disclosing party, and each party
agrees, both during the term of this Agreement and for two (2) years after its
expiration or termination, to keep in trust and confidence all Confidential
Information disclosed by the other party or a Joint Customer in relation to this
Agreement. Each party agrees not to disclose any Confidential Information to any
third party or to any of its employees or consultants not having a need to know
for the purposes of this Agreement. The parties further agree not to use any
Confidential Information for any purpose other than the implementation of this
Agreement. Notwithstanding the preceding, a party receiving Confidential
Information

 

-10-



--------------------------------------------------------------------------------

from the other party may disclose such Confidential Information pursuant to the
order or requirement of a court, administrative agency, or other governmental
body, provided that the receiving party gives reasonable notice to the
disclosing party to contest such order or requirement.

 

Notwithstanding the foregoing, Confidential Information shall not include
information which:

 

  • become a party of the public domain through no act or omission of the
receiving party;

 

  • was in the receiving party’s lawful possession prior to the disclosure and
had not been subject to limitations on disclosure, as shown by the receiving
party’s files existing at the time of disclosure;

 

  • is independently developed by the receiving party by persons who have not
had access to the Confidential Information of the disclosing party.

 

  • is lawfully disclosed hereafter to the receiving party by a third party
without an obligation to keep such information confidential;

 

16.0 RELATIONSHIP

 

16.1 This Agreement does not grant a license or right to use or otherwise enjoy
the patents, copyrights, trademarks, trade secrets, or other intellectual
property rights of the other. Also, nothing herein shall be construed to place
either party in the relationship of legal representative, partner, joint
venturer, principal, or agent of the other, and neither party shall have the
power to obligate or bind the other in any manner. Each party is solely
responsible for its own employees, including terms of employment, wages, hours,
required insurance, and daily direction and control. Each party shall assume and
be responsible for its own costs and expenses, which may be incurred in the
performance of its obligations under this Agreement. Nothing contained in this
Agreement shall in any way prevent, restrict, or otherwise affect the right of
either party from entering into any agreement with third parties.

 

16.2 This Agreement is non-exclusive and the parties may enter into similar
agreements with other parties. EMC shall not be obligated to purchase any HBAs
from TIDALWIRE hereunder.

 

17.0 GOVERNING LAW

 

This Agreement and any dispute arising out of it shall be governed by the laws
of the Commonwealth of Massachusetts.

 

-11-



--------------------------------------------------------------------------------

18.0 NOTICES

 

Any notice or other communications required or permitted to be sent under this
Agreement shall be in writing and shall be personally delivered or sent by
confirmed facsimile transmission or sent by certified mail, return receipt
requested, postage prepaid, to the following persons who may be changed by
written notice:

To EMC:   

EMC Legal Department

35 Parkwood

Hopkinton, MA 01748-9103

To TIDALWIRE:   

Norm St. Onge

TidalWire Inc.

4 Technology Drive

Westboro, MA 01581-1756

 

19.0 ASSIGNMENT

 

Neither party shall assign any right or obligation arising under this Agreement
without the prior written consent of the other party. Any attempt to assign this
Agreement without such consent shall be null and of no effect.

 

20.0 PRESS RELEASES

 

TIDALWIRE shall not publicize or use the name or trademark of EMC in any manner
related to this Agreement without EMC’s written consent.

 

21.0 ENTIRE AGREEMENT

 

This Agreement, together with exhibits, constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and supersedes
any previous oral or written communications, representations, understandings or
agreements with respect to the subject matter herein. The terms of this
Agreement and any exhibit may be modified only in writing signed by authorized
representatives of both parties.

 

22.0 NO AGENCY

 

Neither party has the right or authority to, and shall not, assume or create any
obligations of any nature whatsoever on behalf of the other party or bind the
other party in any respect whatsoever.

 

23.0 NO WAIVER

 

No waiver of rights under this Agreement by either party shall constitute a
subsequent waiver of this or any other right under this Agreement.

 

24.0 ILLEGALITY

 

In the event that any of the terms of this Agreement or the performance of any
obligation by either party hereunder becomes or is declared to be illegal by any
court of competent jurisdiction or other governmental body, such term(s) shall
be null and void and shall be deemed deleted from this Agreement. All remaining
terms of this Agreement shall remain in full force and effect. Notwithstanding
the foregoing, if this paragraph becomes applicable and, as a result, the value
of this Agreement is substantially impaired for either party, then the affected
party may immediately terminate this Agreement by written notice to the other.

 

 

-12-



--------------------------------------------------------------------------------

25.0 NO THIRD PARTY BENEFICIARIES

 

Except as expressly set forth herein, nothing expressed or referred to in this
Agreement shall be construed to give any person or entity other than the parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the last date signed
below.

 

TidalWire Incorporated       EMC Corporation

By:

 

/s/ Jeff Brandes

--------------------------------------------------------------------------------

     

By:

 

/s/ Bill Monagle

--------------------------------------------------------------------------------

   

                (Signature)

         

            (Signature)

Name:

 

Jeff Brandes

--------------------------------------------------------------------------------

     

Name:

 

Bill Monagle

--------------------------------------------------------------------------------

   

        (Please Print or Type)

         

        (Please Print or Type)

Title:

 

CEO

--------------------------------------------------------------------------------

     

Title:

 

VP, Corporate Procurement

--------------------------------------------------------------------------------

Date:

 

6/15/01

--------------------------------------------------------------------------------

     

Date:

 

6/4/01

--------------------------------------------------------------------------------

 

-13-



--------------------------------------------------------------------------------

Exhibit A

 

Product Pricing

 

OEM

EMC/OEM Supplier

Part Number

--------------------------------------------------------------------------------

 

OEM

SUPPLIER

--------------------------------------------------------------------------------

 

SUPPLIER

Price

--------------------------------------------------------------------------------

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

[**]

  [**]   $[**]

 

-14-



--------------------------------------------------------------------------------

Exhibit B

 

Technical Support

 

TIDALWIRE will provide installation support and ongoing Level 1, 2 and 3
technical support to End User Customers. This support will be provided by
TIDALWIRE through TIDALWIRE’s call center at 4 Technology Dr., Westborough, MA
01581 on a 7 x 24 basis (7 days, 24 hours/day). The technical support process
and requirements for each support level are defined as follows:

 

Level 1 Support

 

This first line of direct end-user support includes;

 

• First contact with direct customer/end-user (typically via phone, fax, or
email)

 

• Information collection and analysis, warrantee verification and entitlement

 

• Identification of whether the problem is ‘known’ and has a ‘known’ solution

 

• Troubleshooting and problem reproduction for minor technical issues

 

• Problem report administration and tracking

 

This type of error typically occurs during installation, power-up, or has an
on-board diagnostics problem indication and is usually resolved during the
initial telephone conversation. Level 1 may be escalated to Level 2 via a warm
call transfer where possible if it appears a more detailed technical resolution
is required. OEM Supplier and EMC personnel are not involved in Level 1 support
issues.

 

Level 2 Support

 

Level 2 Support is provided directly to the end-user customer when a Level 1
problem is “escalated” via documented procedures. Level 2 support is handled by
TIDALWIRE’S Product technical experts. Level 2 support will resolve all ‘known’
problems, installation, and configuration issues. This may be accomplished
through technician experience, training, research of posted technical notes and
information and/or other readily available resources. Typical Level 2 Support is
DOA Product (beyond normal ‘power on/off’ scenario), software/firmware/driver
updates, interoperability issues, etc. Level 2 may be escalated to Level 3 if
the technical expert is unable to resolve the problem due to exhausted
troubleshooting knowledge or expiration of allotted Level 2 resolution time.
Level 2 personnel will continue to work with Level 3 personnel and the end-user
customer until the problem is resolved. OEM Supplier and EMC personnel are not
involved in typical Level 2 support issues.

 

Level 3 Support

 

TIDALWIRE’S Level 2 support personnel will obtain Level 3 support directly from
the EMC Service Organization. The EMC is responsible for Level 3 problem
resolution. TIDALWIRE will contact EMC customer support personnel when it is
unable to resolve the problem and after TIDALWIRE has already replaced the
Product at the customer site. TIDALWIRE personnel shall remain the direct
interface with the End User customer unless otherwise determined by the EMC
Service Organization that direct end-user contacted by EMC and/or the OEM
Supplier is appropriate. Once a fix has been identified, EMC and TIDALWIRE will
add the problem resolution to the ‘known’ problem database.

 

-15-



--------------------------------------------------------------------------------

Customer Call Response Time

 

TIDALWIRE shall have a documented call escalation process. The customer call
response time objectives for resolving problems are as follows:

 

• First call resolution 80% of the time.

 

• Level 2 resolution within 8 hours.

 

• Level 3 customer response within a 24-hour maximum.

 

-16-



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

PURCHASE AGREEMENT

BETWEEN

EMC CORPORATION

AND

TIDALWIRE, INC.

 

The parties agree that the above referenced Agreement is amended as follows.
This Amendment will become effective as of the last of the dates of execution by
the parties.

 

1) In addition to HBAs, EMC authorizes TidalWire to purchase EMC
approved/qualified (EMC System Matrix listed) 8 port, 2GB Switches directly from
Brocade, and to sell such Product to EMC and EMC resellers/end users, under the
terms and conditions as set forth in the Agreement. TidalWire will be privy to
Brocade’s 2 year warranty that is currently granted EMC for the product here
referenced.

 

2) Pricing and HBA Product for Q1, ‘02 as follows:

 

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

 

            /s/William Monagle     2/15/03

--------------------------------------------------------------------------------

     

ok

            Vice President

     

Jeff Brandes

            Corporate Procurement

     

2/14/02

            EMC Corporation

       

 



--------------------------------------------------------------------------------

AMENDMENT NO. 2

TO

PURCHASE AGREEMENT

BETWEEN

EMC CORPORATION

AND

TIDALWIRE, INC.

 

The parties agree that the above-referenced agreement, effective June 15, 2001
(the “Purchase Agreement”) is amended as follows. This Amendment #2 will become
effective as of January 1, 2004.

 

Whereas, pursuant to the Purchase Agreement TidalWire purchases certain Host Bus
Adapter (HBA) Products, as listed in the Purchase Agreement, from EMC OEM
Suppliers at EMC’s contract price, under certain conditions (“EMC HBA
Products”); and

 

Whereas, TidalWire is permitted to resell the EMC HBA Products to End Users
and/or Customers, as defined in the Purchase Agreement, in one of two ways,
either Direct (EMC purchase from TidalWire) or Indirect (Customer purchase from
TidalWire); and

 

Whereas, for Direct sales, TidalWire passes EMC’s OEM contract price to EMC
without markup and for Indirect sales TidalWire sets its prices completely
independently; and

 

Whereas, the parties desire to establish a royalty, to be paid by TidalWire to
EMC for Indirect sales of EMC HBA Products, for and in consideration of the
rights and privileges granted to TidalWire under the Purchase Agreement; and

 

Whereas, the parties desire to extend the Term of the Purchase Agreement and
make other changes that are mutually beneficial to the parties,

 

Now, therefore, the parties agree as follows:

 

1) For every Indirect Sale of the EMC HBA Products, TidalWire shall pay to EMC a
royalty of $[**] per unit, up to a maximum of $[**] in royalties per year.

 

2) TidalWire shall pay EMC the royalties due hereunder quarterly, within thirty
(30) days of the end of each TidalWire financial quarter, for net Indirect
Product sales made during the previous quarter. Such payment shall be based on
sales for which TidalWire has recognized revenue, regardless of whether
TidalWire has received payment from its Customer; provided, however, that
TidalWire shall be entitled to deduct from its royalty obligations any payments
previously made in respect of sales for which TidalWire has reversed revenue for
whatever reason, including but not limited to product returns or non-payment
from its customer. TidalWire shall provide EMC with quarterly reports of its
royalty calculations, with sufficient supporting detail so that EMC may
reasonably ascertain that the calculation is correct.

 

3) EMC may, through a certified independent public auditor of its choice, audit
TidalWire’s books and records regarding its royalty payment hereunder, no more
often than once per year, upon reasonable notice to TidalWire. Such audit shall
be designed to cause the least disruption to



--------------------------------------------------------------------------------

 

TidalWire’s business as is practical while accomplishing the intent of the
audit. Such audit shall be at EMC’s sole expense, except that if the audit
demonstrates that TidalWire has underpaid the royalties due to EMC since the
last audit by 15% or more, TidalWire shall be responsible for the expense of the
audit. If the audit determines that TidalWire has underpaid its obligations by
any amount, TidalWire shall pay all such amounts within thirty days of its
receipt and verification of the audit results.

 

4) The Term of the Purchase Agreement, as provided in Section 3.1 of the
Purchase Agreement, is hereby extended to and including 12/31/2005, subject to
the parties’ rights to terminate the Purchase Agreement under Sections 3.2, 3.3
and 3.4. Thereafter, the Agreement shall be automatically extended for
additional one (1) year terms, as provided under Section 3.1 of the Purchase
Agreement.

 

5) Except as specifically set forth herein, the Purchase Agreement shall remain
in effect, in accordance with its terms, without modification.

 

Wherefore, intending to be legally bound and intending to amend the Purchase
Agreement, the parties have executed this Amendment #2 through their duly
authorized representatives.

 

EMC Corporation

     

TidalWire, Inc.

Signed:  

/s/ William Monagle

--------------------------------------------------------------------------------

      Signed:  

/s/ John Curtis

--------------------------------------------------------------------------------

By:

 

William Monagle

--------------------------------------------------------------------------------

      By:  

John Curtis

--------------------------------------------------------------------------------

Title:

 

Vice President of Procurement

--------------------------------------------------------------------------------

      Title:  

President

--------------------------------------------------------------------------------

Date:

 

December 10, 2003

--------------------------------------------------------------------------------

      Date:  

December 10, 2003

--------------------------------------------------------------------------------